842 F.2d 333
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Janice M. ROBERTSON, Plaintiff-Appellant,v.STORER COMMUNICATIONS, Defendant-Appellee.
No. 87-1707.
United States Court of Appeals, Sixth Circuit.
March 16, 1988.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This pro se plaintiff appeals the judgment of the district court entered pursuant to a jury verdict in an employment discrimination action brought under 42 U.S.C. Sec. 1981 and related Michigan anti-discrimination statutes.  She now moves for leave to proceed in forma pauperis, appointment of counsel and preparation of a transcript at government expense.  Upon review of the record and the brief submitted by plaintiff, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, with the assistance of retained counsel, filed an action pursuant to both 42 U.S.C. Sec. 1981 and Michigan statutory law in which she claimed that defendant had improperly failed to give her a promotion and then terminated her employment solely upon the basis of her race and sex.  After a two-day trial, however, a jury rendered a verdict in favor of defendant and the district court entered judgment accordingly.  This appeal ensued.


3
Scrutiny of the brief submitted by plaintiff, who is now proceeding pro se, indicates that she is not challenging the merits of the jury's verdict from the perspective of the evidence adduced at trial, but is rather contending that that proceeding would have resulted in a different conclusion had it not been for her former attorney's failure to produce sufficient evidence for the jury to find in her favor.  Claims of that nature, which essentially allege malpractice on the part of her trial counsel, however, are not an adequate basis for the appeal of the district court's judgment in defendant's favor.  As a result, we conclude the issues presented in this appeal are frivolous.


4
Accordingly, the motions for leave to proceed in forma pauperis, appointment of counsel and preparation of a transcript at government expense are hereby denied and the final judgment entered June 19, 1987, is hereby affirmed.  Rule 9(b)(4), Rules of the Sixth Circuit.